Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicants’ amendments to claims filed 09/24/2021 have been considered and they are addressed in this Office Action.
	Claim 50 has been amended to address the claim objection.  
	Claims 36 – 50 are pending.

Response to Arguments
	Applicants submit that JO does not disclose “sending, by the network device, the first information to a terminal device, wherein the first information instructs the terminal device to detect a group common physical downlink control channel (PDCCH) on N component carriers (CCs), N is a positive integer greater than 1 and is less than or equal to M, M is a quantity of CCs configured for the terminal device, and M is a positive integer” as recited in claim 36.   
According to Applicants, JO discloses that when a UE uses a plurality of CCs, a network may notify the UE about a slot format to be used in each carrier. The network may indicate slot formats of all CCs through one primary CC (PCC). The network may group CCs to a plurality of groups and define a PCC for each group, and indicate a slot format of CCs in a corresponding group through a PCC of each group. See JO, paragraphs [0126], [0128] and [0129]. However, JO does not disclose indicating a slot format of CCs in a group through multiple CCs of each group. Specifically, JO does not disclose instructing a UE to detect a same group common PDCCH on 
 	Examiner respectfully disagrees. JO discloses a method of receiving downlink control information (DCI) by a user equipment (UE) in a wireless communication system, including performing blind detection for a group common physical downlink control channel (PDCCH) in a common search space (CSS) having a plurality of PDCCH candidates, and obtaining downlink control information (DCI) indicating a slot format from the blind-detected group common PDCCH, wherein, in the blind detection of the group common PDCCH, the UE selectively attempts to detect the group common PDCCH only on a PDCCH candidate at a predetermined position in the CSS having the plurality of PDCCH candidates (paragraph 0009).  JO further discloses transmission of Group Common PDCCH of Multiple CC (paragraph 0127) and a network may transmit a group common PDCCH for each CC to transmit slot format indication for each CC (paragraph 0128).  In other words, JO discloses to receive downlink control information (DCI) by a user equipment (UE) to perform blind detection for a group common physical downlink control channel (PDCCH) that is transmitted on multiple CCs.  
	Therefore, JO discloses the claimed features of “sending, by the network device, the first information to a terminal device, wherein the first information instructs the terminal device to detect a group common physical downlink control channel (PDCCH) on N component carriers (CCs), N is a positive integer greater than 1 and is less than or equal to M, M is a quantity of CCs configured for the terminal device, and M is a positive integer” as recited in claim 36.
	As a result, the argued features of the claims are shown in the mapping of the claims in this Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36 – 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JO et al. (Pub. No.: US 2019/0165904).
Regarding claim 36, JO discloses a method for transmitting or receiving signal in wireless communications system and apparatus comprising: a method, comprising: generating, by a network device, first information [JO: see Figures 3 - 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 - 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0102 — 0103, sections 0105 - 0123; see also sections 0150 — 0159 & sections 0125 — 0129, & section 0149, lines 1 - 4; the network may pre- ensure a resource in which a group common PDCCH is to be transmitted or may configure a search space in which a group common PDCCH is to be transmitted and a UE may perform blind detection in a corresponding search space to detect a group common PDCCH. A position of a GSS candidate to be deployed in each CSS candidate may be signaled or predefined via system information or higher layer signaling (section 0115). Furthermore, a network may transmit, to a UE, a group common PDCCH for 
 	sending, by the network device, the first information to a terminal device [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0102 — 0103, sections 0105 - 0123; see also sections 0150 — 0159 & sections 0125 — 0129, & section 0149, lines 1 — 4; the network may pre-ensure a resource in which a group common PDCCH is to be transmitted or may configure a search space in which a group common PDCCH is to be transmitted and a UE may perform blind detection in a corresponding search space to detect a group common PDCCH. A position of a GSS candidate to be deployed in each CSS candidate may be signaled or predefined via system information or higher layer signaling (section 0115). Furthermore, a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format indication for each CC. Alternatively, the network may indicate slot formats (via group common PDCCH)) for a group of CCs through a corresponding primary CC (PCC). That is, the network may group CCs to a plurality of groups and define a PCC for each group. The network may indicate a slot format of CCs in a corresponding group through a PCC of each group],
wherein the first information instructs the terminal device to detect a group common physical downlink control channel (PDCCH) on N component carriers (CCs) [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, 
N is a positive integer greater than 1 and is less than or equal to M [JO: see sections 0125 — 0129 & section 0149, lines 1 - 4; a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format indication for each CC (in this case, N is equal to M which is the number of carriers the UE is configured with). Alternatively, the network may indicate slot formats (via group common PDCCH) for a group of CCs through a corresponding primary CC (PCC). That is, the network may group CCs to a plurality of groups and define a PCC for each group. The network may indicate a slot format of CCs in a corresponding group through a PCC of each group (in this case, N is less than M assuming the number of groups is less than M which is the number of carriers the UE is configured with], M is a quantity of CCs configured for the terminal device [JO: see sections 0125 — 0129 & section 0149, lines 1 - 4; a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format indication for each CC (in this case, N is equal to M which is the number of carriers the UE is configured with). Alternatively, the network may indicate slot formats (via 
Regarding claim 37, JO further discloses the features comprising: the method according to claim 36, wherein the N CCs are in the CCs configured for the terminal device [JO: see sections 0125 — 0129 & section 0149, lines 1 - 4; see also sections 0150 — 0159; a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format indication for each CC (in this case, N is equal to M which is the number of carriers the UE is configured with). Alternatively, the network may indicate slot formats (via group common PDCCH) for a group of CCs through a corresponding primary CC (PCC). That is, the network may group CCs to a plurality of groups and define a PCC for each group. The network may indicate a slot format of CCs in a corresponding group through a PCC of each group (in this case, N is less than M 
 	Regarding claim 38, JO further discloses the features comprising: the method according to claim 36, wherein the first information comprises index values of the N CCs [JO: see sections 0150 — 0159; see also sections 0125 — 0129, & section 0149, lines 1 - 4; the network may transmit group common PDCCH to the UE for slot format indication. The network may indicate slot format indication, to the UE, in terms of network (NCCs) or in terms of UE (UCCs). A NCC (e.g. NCC 1) may include a plurality of UCCs (e.g. NCC 1 includes UCC 1 to UCC 3, NCC 2 includes UCC4 & UCC5). A network may indicate a slot format based on an index of an NCC. The network may also indicate a slot format based on an index of a UCC].
Regarding claim 39, JO further discloses the features comprising: the method according to claim 36, wherein the group common PDCCH indicates group user equipment (UE) common information of the CCs configured for the terminal device [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0056 — 0057, lines 1 — 5, sections 0058, lines 1 — 2, sections 0060 — 0068, section 0071, lines 1 — 4, section 0072, lines 1 — 6, sections 0074 — 0088, lines 1 — 6, & sections 0089 — 0094; see also sections 0150 — 0159 & sections 0125 — 0129, & section 0149, lines 1 — 4; the network uses a group common PDCCH to transmit a slot type to a UE operating with a plurality of CCs].
Regarding claim 40, JO further discloses the features comprising: the method according to claim 39, wherein the group UE common information comprises time domain unit format information, group UE frequency domain resource information, or preemption indication information [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0056 — 0057, lines 1 —
 	Regarding claim 41, JO further discloses the features comprising: the method according to claim 39, wherein the first information comprises: a correspondence among index values of the CCs configured for the terminal device, index values of the N CCs, and a field in the group UE common information [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0102 — 0103, sections 0105 - 0123; see also sections 0150 — 0159 & sections 0125 — 0129, & section 0149, lines 1 - 4; the network may transmit group common PDCCH to the UE for slot format indication. The network may indicate slot format indication, to the UE, in terms of network (NCCs) or in terms of UE (UCCs). A NCC (e.g. NCC 1) may include a plurality of UCCs (e.g. NCC 1 includes UCC 1 to UCC 3, NCC 2 includes UCC4 & UCC5). A network may indicate a slot format based on an index of an NCC. The network may also indicate a slot format based on an index of a UCC. The location of group common PDCCH may be a group common search space (GSS) in the common search space (CSS)]; or a correspondence among index values of the CCs configured for the terminal device, index values of the N CCs, a field in the group UE common information, and identification information, wherein the group UE common information is scrambled according to the identification information.

Regarding claim 43, JO discloses a method for transmitting or receiving signal in wireless communications system and apparatus comprising: a method, comprising: receiving, by a terminal device, first information from a network device [JO: see sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0102 — 0103, sections 0105 - 0123; see also sections 0150 — 0159 & sections 0125 — 
wherein the first information instructs the terminal device to detect a group common physical downlink control channel (PDCCH) on N component carriers (CCs) [JO: see sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0102 — 0103, sections 0105 - 0123; see also sections 0150 — 0159 & sections 0125 — 0129, & section 0149, lines 1 - 4; the network may pre-ensure a resource in which a group common PDCCH is to be transmitted or may configure a search space in which a group common PDCCH is to be transmitted and a UE may perform blind detection in a corresponding search space to detect a group common PDCCH. The network may transmit group common PDCCH to the UE for slot format indication. The network may indicate slot format indication, to the UE, in terms of network (NCCs) or in terms of UE (UCCs). A NCC (e.g. NCC 1) may include a plurality of UCCs (e.g. NCC 1 includes UCC 1 to UCC 3, NCC 2 includes 
 	N is a positive integer greater than 1 and is less than or equal to M[JO: see sections 0125 — 0129 & section 0149, lines 1 - 4; a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format indication for each CC (in this case, N is equal to M which is the number of carriers the UE is configured with). Alternatively, the network may indicate slot formats (via group common PDCCH) for a group of CCs through a corresponding primary CC (PCC). That is, the network may group CCs to a plurality of groups and define a PCC for each group. The network may indicate a slot format of CCs in a corresponding group through a PCC of each group (in this case, N is less than M assuming the number of groups is less than M which is the number of carriers the UE is configured with],
 	M is a quantity of CCs configured for the terminal device [JO: see sections 0125 — 0129 & section 0149, lines 1 - 4; a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format indication for each CC (in this case, N is equal to M which is the number of carriers the UE is configured with). Alternatively, the network may indicate slot formats (via group common PDCCH) for a group of CCs through a corresponding primary CC (PCC). That is, the network may group CCs to a plurality of groups and define a PCC for each group. The network may indicate a slot format of CCs in a corresponding group through a PCC of each group (in this case, N is less than M assuming the number of groups is less than M which is the number of carriers the UE is configured with], and
M is a positive integer [JO: see sections 0125 — 0129 & section 0149, lines 1 - 4; a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format 
Regarding claim 44, JO further discloses the features comprising: the method according to claim 43, wherein the N CCs are in the CCs configured for the terminal device [JO: see sections 0125 — 0129 & section 0149, lines 1 - 4; see also sections 0150 — 0159; a network may transmit, to a UE, a group common PDCCH for each CC to transmit slot format indication for each CC (in this case, N is equal to M which is the number of carriers the UE is configured with). Alternatively, the network may indicate slot formats (via group common PDCCH) for a group of CCs through a corresponding primary CC (PCC). That is, the network may group CCs to a plurality of groups and define a PCC for each group. The network may indicate a slot format of CCs in a corresponding group through a PCC of each group (in this case, N is less than M assuming the number of groups is less than M which is the number of carriers the UE is configured with].

Regarding claim 46, JO further discloses the features comprising: the method according to claim 43, wherein the group common PDCCH indicates group user equipment (UE) common information of the CCs configured for the terminal device [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0056 — 0057, lines 1 — 5, sections 0058, lines 1 — 2, sections 0060 — 0068, section 0071, lines 1 — 4, section 0072, lines 1 — 6, sections 0074 — 0088, lines 1 — 6, & sections 0089 — 0094; see also sections 0150 — 0159 & sections 0125 — 0129, & section 0149, lines 1 — 4; the network uses a group common PDCCH to transmit a slot type to a UE operating with a plurality of CCs]; and
 	detecting, by the terminal device, the group common PDCCH on the N CCs according to the first information comprises: obtaining, by the terminal device on the N CCs according to the first information, the group UE common information of the CCs configured for the terminal device, the group UE common information is carried on the group common PDCCH [JO: see Figures 3 —7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0103-2 — 0103, sections 0105 - 0123; see 
Regarding claim 47, JO further discloses the features comprising: the method according to claim 46, wherein the group UE common information comprises time domain unit format information, group UE frequency domain resource information, or preemption indication information [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0056 — 0057, lines 1 — 5, sections 0058, lines 1 — 2, sections 0060 — 0068, section 0071, lines 1 — 4, section 0072, lines 1 — 6, sections 0074 — 0088, lines 1 — 6, & sections 0089 — 0094; the network uses a group common PDCCH to transmit a slot type to a UE operating with a plurality of CCs. The contents of Group Common PDCCH may include: (1) slot format indication (slot type/slot type pattern/symbol unit indication/symbol pattern), (2) Other information (puncturing indication/semi-static resource information)].
 	Regarding claim 48, JO further discloses the features comprising: the method according to claim 46, wherein the first information comprises: a correspondence among index values of the CCs configured for the terminal device, index values of the N CCs, and a field in the group UE common information [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0102 — 0103, sections 0105 -0123; see also sections 0150 — 0159 & sections 0125 — 0129, & section 0149, lines 1 - 4; the network may transmit group common PDCCH to the UE for slot format indication. The network may indicate slot format indication, to the UE, in terms of network 
 	Regarding claim 49, JO further discloses the features comprising: the method according to claim 46, wherein: the group UE common information is scrambled according to identification information of a CC group in which the N CCs is located; the group UE common information is scrambled according to identification information of a terminal device group in which the terminal device is located; or the group common PDCCH is scrambled according to identification information of the terminal device [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1-6, sections 0102 — 0103, sections 0105 — 0123).
Regarding claim 50, JO further discloses the features comprising: the method according to claim 43, wherein receiving, by a terminal device, the first information from the network device comprises: receiving, by the terminal device, downlink control information (DCI) signaling from the network device, wherein the DCI signaling carries the first information; receiving, by the terminal device, radio resource control (RRC) signaling from the network device [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, 
 	wherein the RRC signaling carries the first information [JO: see Figures 3 — 7 and sections 0051 — 0054, sections 0087 - 0088, lines 1 — 6, sections 0089 — 0094, sections 0099 — 0101, lines 1 — 6, sections 0103-2 — 0103, sections 0105 - 0123; see also sections 0150 — 0159; see also sections 0125 — 0129, & section 0149, lines 1 - 4; the network may pre-ensure a resource in which a group common PDCCH is to be transmitted or may configure a search space in which a group common PDCCH is to be transmitted and a UE may perform blind detection in a corresponding search space to detect a group common PDCCH. A position of a GSS candidate to be deployed in each CSS candidate may be signaled or predefined via system information or higher layer signaling (section 0105). The network may transmit group common PDCCH to the UE for slot format indication. The network may indicate slot format indication, to the UE, in terms of network (NCCs) or in terms of UE (UCCs). A NCC 

					Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US Pub. No. 2018/0376476), in the same field of endeavor as the present invention, disclose slot format indicator signaling in wireless communication systems.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473